159 F.2d 247 (1947)
GEORGE F. PETTINOS, Inc., Appellant,
v.
AMERICAN EXPORT LINES, Inc.
No. 9289.
Circuit Court of Appeals, Third Circuit.
Argued February 21, 1947.
Decided February 26, 1947.
George E. Beechwood, of Philadelphia, Pa. (Conlen, La Brum & Beechwood and James B. Doak, all of Philadelphia, Pa., on the brief), for appellant.
Thomas E. Byrne, Jr., of Philadelphia, Pa. (Krusen, Evans & Shaw and John B. Shaw, all of Philadelphia, Pa., on the brief), for appellee.
Before MARIS and KALODNER, Circuit Judges, and FOLLMER, District Judge.
*248 PER CURIAM.
Our consideration of this admiralty case has satisfied us that the findings of the district court were right. Moreover we are in full agreement with the reasoning and conclusions of the district court as well stated in the opinion of Judge Kirkpatrick, D.C., 68 F. Supp. 759, to which we need add nothing.
The judgment of the district court will be affirmed.